DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8-10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 12, and 16 of U.S. Patent No. 10499964B2 (cited herein as Pat. ‘964) in view of Jackson (US Patent Pub. 20090062866A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 4-6 are rejected as anticipated over claim 1 of Pat. ‘964 which recites  a locking element having a top, bottom, and a peripheral surface with an external thread, the bottom defines a first recess facing the bottom side for accommodating the head of the bone anchor, and the top side has a second recess off the central axis with a non-circular cross-section; the first recess has a spherically curved portion that opens directly to the bottom side [claim 1 lines 2-15 and 17-19]; and wherein a first level is defined by the highest point of a circle drawn along the first recess and the first level is at least as high as a second level defined by the bottom of the second recess [claim 1 lines 20-25].  However, Pat. ‘964 is to the shape of the second recess on the top side of the locking element wherein the recess is a continuous groove inner and outer walls with a grooved defined therein that continuously curve without sharp angles. Jackson discloses an element (238) having a recess (240) off the central axis and having a non-circular cross-section in a plane perpendicular to the central axis for torqueable engagement with a driver, the recess includes an outer wall and an inner wall (288) and a groove defined therebetween, and the outer wall and the inner wall (288) continuously curve without sharp angles along the recess (240) (As can be seen in Fig. 25, the aperture 240 is star shaped.) (Fig. 25; and Para. [0093], [0097]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recess of Pat. ‘964 to be off the center axis and to have a non-circular cross-section without sharp angles as taught in Jackson  to enable positive, non-slip engagement of the device by an installation and torquing tool (Para. [0097]).
Claims 8-10 and 12 are rejected as anticipated over claims 2-4 and 7 of Pat. ‘964 for reciting substantially the same subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-12, 15-17, 19, 21-22, 27, 29-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Errico et al (US Patent No. 5520690) in view of Jackson (US Patent Pub. 20090062866A1).
Errico discloses a locking element configured to be used with a polyaxial bone anchor  having a head with a portion (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically in regards to claims 1 and 9-10, Errico discloses the locking element (232) including a central axis, a bottom side (252), a top side (236) opposite to the bottom side (252), and a peripheral surface portion (surface having 234) that extending completely around the locking element (232) that has an external thread (234), wherein the bottom side (252) defines a first recess (240) facing toward the bottom side (252) for accommodating and applying a force in a direction toward the bottom side (252) to at least the portion of the head (122) of the polyaxial bone anchor (120), and the top side (236) defines a second recess (shown in Fig. 8A as 249 but referred in reference as 248) off the central axis for torqueable engagement with a driver (Fig. 8A and 9; and Col. 10 lines 1-25 and 37-61).  However, Errico is silent as to the shape of the second recess on the top side of the locking element wherein the recess is a continuous groove having wavy shape.
Jackson in regards to claim 1 discloses an element (238) having a recess (240) off the central axis and having a non-circular cross-section in a plane perpendicular to the central axis for torqueable engagement with a driver, the recess includes an outer wall and an inner wall (288) and a groove defined therebetween, and the outer wall and the inner wall (288) continuously curve without sharp angles along the recess (240) (As can be seen in Fig. 25, the aperture 240 is star shaped.) (Fig. 25; and Para. [0093], [0097]).  In regards to claims 9-10, Jackson discloses wherein the recess (240) comprises a continuous groove, and wherein the groove is wavy (Fig. 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recess (248/249) of Errico to be off the center axis and to have a non-circular cross-section without sharp angles as taught in Jackson  to enable positive, non-slip engagement of the device by an installation and torquing tool (Para. [0097]).
In regards to claim 2, Errico discloses wherein the first recess (240) does not extend completely through the locking element (232) (Fig. 8a).
In regards to claim 4, Errico discloses wherein the first recess (240) has a spherically curved portion (Fig. 8a).
In regards to claim 5, Errico discloses wherein the spherically curved portion (i) opens directly to the bottom side (252) of the locking element (232) (Fig. 8a).
In regards to claim 7, Errico discloses wherein the second recess (248/249) does not extend completely through the locking element (232) (Fig. 8a).
In regards to claim 8, Errico discloses wherein the second recess (248/249) is located in a radially outer area of the top side (236) (Fig. 8a).
In regards to claim 11, Errico discloses wherein the locking element (232) does not include any recess extending from the top side (236) completely through the locking element (232) to the bottom side (252) (Fig. 8a).
In regards to claim 12, Errico discloses wherein the peripheral surface portion (portion of 232 with 234) with the external thread (234) spans a height of the entire locking element (232), making the locking element (232) fully threaded (Fig. 8a).

In regards to claim 15 and 21-22, Errico discloses bone plate assembly (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically, Errico discloses an elongate plate member (200 and utilizing 100 in Fig. 3 to show full plate) with a top side and a bottom side (242), and at least two holes (210) extending from the top side to the bottom side, at least two bone anchors (120), each bone anchor (120) comprising a shank (portion of 120 that is not 122) configured to anchor into a bone, and a head (122) having a top and a portion with a largest outer diameter (d), wherein the shank (portion of 120 that is not 122) is extendable through a hole (210) of the at least two holes; wherein at least one of the holes (210) is configured to define a seat (241 and 244) at the bottom side (242) adapted to pivotably receive the head (122) and wherein the at least one of the holes (210) includes a bore (215) at the top side with a bore axis and an inner diameter (D) which is at least as large as the largest diameter (d) of the head (122) (As can be seen in Fig. 7 and 9, the plate 200 has a hole 210 having a curved lower portion 241 surrounded by a lip 244 which seats the head 122 of anchor 120, and wherein the lower portion 217 is as large as the head 122 diameter of the anchor 120.  In addition, Fig. 3 showing plate 100 is only being used to show that the plates of Errico have at least two holes to seat at least two anchors.) (Fig. 1, 7, and 9; Col. 9 lines 45-55 and Col. 10 lines 36-61).  Errico also discloses the locking element (232) configured to be inserted into the bore (215) and having a central axis coaxial with the bore axis, the locking element including a bottom side (252) configured to face the head (122) when the head (122) is pivotably received in the seat (241 and 244) and the locking element (232) is inserted into the bore (215), a top side (236) configured to face away from the head (122) when the head (122) is pivotably received in the seat (241,244) and the locking element (2320 is inserted into the bore (215), and a peripheral surface portion (surface having 234) extending completely around the locking element (232) between top and bottom sides (236,252), the peripheral surface portion (surface having 234) having an external thread (234), wherein the bottom side (252) defines a first recess (240) facing toward the bottom side (252) for accommodating and applying a force in a direction toward the bottom side (252) to at least the portion of the head (122), the first recess (240) not extending completely through the locking element (232), and the top side (236) defines a second recess (shown in Fig. 8A as 249 but referred in reference as 248) for engagement with a driver (Fig. 8A and 9; and Col. 10 lines 1-25 and 37-61).  Errico also discloses wherein, when the head (122) is pivotably received in the seat (241 and 244), the locking element (232) is inserted into the bore (215) to apply a force on the head (122) to compress the head (122) directly against the seat (241,244) to resist movement of the bone anchor (120) relative to the plate member (200) (Errico discloses that the coupling element 232 may lock together with the head 122 of the anchor 120 to fix the angle of the screw 120 with respect to the plate 200.) (Fig. 9; and Col. 10 lines 36-61). However, Errico is silent as to the shape of the second recess on the top side of the locking element wherein the recess is a continuous groove extending complexly around the top side with a contour configured to have form-fitting engagement with the driver.
Jackson in regards to claim 15 discloses an element (238) having a recess (240) off the central axis and having a non-circular cross-section in a plane perpendicular to the central axis for torqueable engagement with a driver, the recess includes an outer wall and an inner wall (288) and a groove defined therebetween, and the outer wall and the inner wall (288) continuously curve without sharp angles along the recess (240) (As can be seen in Fig. 25, the aperture 240 is star shaped.) (Fig. 25; and Para. [0093], [0097]).  In regards to claim 21, Jackson discloses wherein the recess (240) comprises a continuous groove extending completely around the top side with a contour configured to have form-fitting engagement with the driver (Fig. 25).  In regards to claim 22, Jackson discloses wherein the continuous groove has a star-like shape (Fig. 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recess (248/249) of Errico to be off the center axis and to have a non-circular cross-section without sharp angles as taught in Jackson  to enable positive, non-slip engagement of the device by an installation and torquing tool (Para. [0097]).
In regards to claim 16, Errico discloses wherein the second recess (248/249) does not extend completely through the locking element. (232) (Fig. 8a).
In regards to claim 17, Errico discloses wherein the locking element (232) is without any recess passing from the top side (236) to the bottom side (252) (Fig. 8a).
In regards to claim 19, Errico discloses wherein the first recess (240) has a spherical segment-shaped region (Fig. 8a).

In regards to claim 27 and 29, Errico discloses bone plate assembly (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically, Errico discloses an elongate plate member (200 and utilizing 100 in Fig. 3 to show full plate) with a top side and a bottom side (242), and at least two holes (210) extending from the top side to the bottom side, at least two bone anchors (120), each bone anchor (120) comprising a shank (portion of 120 that is not 122) configured to anchor into a bone, and a head (122) having a top and a portion with a largest outer diameter (d), wherein the shank (portion of 120 that is not 122) is extendable through a hole (210) of the at least two holes; wherein at least one of the holes (210) is configured to define a seat (241 and 244) at the bottom side (242) adapted to pivotably receive the head (122) of one of the bone anchors (120) and wherein the at least one of the holes (210) includes a bore (215) at the top side with a bore axis and an inner diameter (D) which is at least as large as the largest diameter (d) of the head (122) (As can be seen in Fig. 7 and 9, the plate 200 has a hole 210 having a curved lower portion 241 surrounded by a lip 244 which seats the head 122 of anchor 120, and wherein the lower portion 217 is as large as the head 122 diameter of the anchor 120.  In addition, Fig. 3 showing plate 100 is only being used to show that the plates of Errico have at least two holes to seat at least two anchors.) (Fig. 1, 7, and 9; Col. 9 lines 45-55 and Col. 10 lines 36-61).  Errico also discloses the locking element (232), the locking element (232) including a central axis, a bottom side (252), a top side (236) opposite the bottom side (252) , and a peripheral surface portion (surface having 234) extending completely around the locking element (232) and which has an external thread (234),wherein the top side (236) defines a recess (shown in Fig. 8A as 249 but referred in reference as 248)  for torqueable engagement with a driver (Fig. 8A and 9; and Col. 10 lines 1-25 and 37-61).  Errico also discloses wherein when the head (122) is pivotably received in the seat (241 and 244), the locking element (232) is rotatably driven into the bore (215) at the one or more recesses (248/249) to apply a force on the head (122) to compress the head (122) directly against the seat (241,244) to resist movement of the one of the bone anchors (120) relative to the plate member (200) (Errico discloses that the coupling element 232 may lock together with the head 122 of the anchor 120 to fix the angle of the screw 120 with respect to the plate 200.) (Fig. 9; and Col. 10 lines 36-61). However, Errico is silent as to the shape of the recess on the top side of the locking element being a continuous recess with a wavy shape.
Jackson in regards to claim 27 discloses an element (238) having a recess (240) with a non-circular cross-section in a plane perpendicular to the central axis for torqueable engagement with a driver, the recess includes an outer wall and an inner wall (288) and a groove defined therebetween, and the outer wall and the inner wall (288) continuously curve without sharp angles along the recess (240) (As can be seen in Fig. 25, the aperture 240 is star shaped.) (Fig. 25; and Para. [0093], [0097]).  In regards to claim 29, Jackson discloses wherein the recess (240) defines a star-like contour (Fig. 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recess (248/249) of Errico to be off the center axis and to have a non-circular cross-section without sharp angles as taught in Jackson  to enable positive, non-slip engagement of the device by an installation and torquing tool (Para. [0097]). 
In regards to claim 30, Errico discloses wherein the recess (248/249) does not extend completely through the locking element (232) (Fig. 8a).
In regards to claim 31, Errico discloses wherein the locking element (232) at the central axis is closed (Fig. 8a).
In regards to claim 32, Errico discloses wherein the locking element (232) includes a lower second recess (240) facing toward the bottom side (252) for accommodating at least a portion of the head (122) of the bone anchor (120), the second recess (240) having a spherical segment-shaped region for applying a force in a direction toward the bottom side (252) to at least the portion of the head (122) of the bone anchor (120) (Fig. 8a and 9; and Col. 10 lines 1-25 and 37-61).
In regards to claim 33, Errico discloses wherein the locking element (232) at the central axis is closed (Fig. 8a).
In regards to claims 34-36, Errico in view of Jackson disclose a second recess/the recess on the locking element as discloses above. Jackson further discloses wherein a shape of  the second recess/the recess (240) consists of a repeating pattern about the central axis (Fig. 25).
In regards to claims 37, Errico in view of Jackson disclose a second recess/the recess on the locking element as discloses above. Jackson further discloses wherein a shape of  the second recess (240) is rotationally symmetrical about the central axis (Fig. 25).
In regards to claims 38-40, Errico in view of Jackson disclose a second recess/the recess on the locking element as discloses above. Jackson further discloses wherein the outer and inner walls (288) of the second recess/the recess (240) extend parallel to each other, and no portion of the outer and inner walls (288) extend radially to the central axis (Fig. 25).

In regards to claim 41, Errico discloses a locking element configured to be used with a polyaxial bone anchor  having a head with a portion (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically, Errico discloses the locking element (232) including a central axis, a bottom side (252), a top side (236) opposite to the bottom side (252), and a peripheral surface portion (surface having 234) that extending completely around the locking element (232) that has an external thread (234), wherein the bottom side (252) defines a first recess (240) facing toward the bottom side (252) for accommodating and applying a force in a direction toward the bottom side (252) to at least the portion of the head (122) of the polyaxial bone anchor (120), and the top side (236) defines a second recess (shown in Fig. 8A as 249 but referred in reference as 248) off the central axis for torqueable engagement with a driver (Fig. 8A and 9; and Col. 10 lines 1-25 and 37-61).  However, Errico is silent as to the second recess having outer and inner walls that define a groove wherein the walls are parallel to each other and no portion of the walls extend radially to the central axis.
Jackson in regards to claim 41 discloses an element (238) having a recess (240) off the central axis and having a non-circular cross-section in a plane perpendicular to the central axis for torqueable engagement with a driver, the recess (240) includes an outer wall and an inner wall (288) and a groove defined therebetween, and the outer wall and the inner wall (288) extend parallel to each other, and no portion of the outer and inner walls extend radially to the central axis (As can be seen in Fig. 25, the aperture 240 is star shaped.) (Fig. 25; and Para. [0093], [0097]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the recess (248/249) of Errico to be off the center axis and to have a non-circular cross-section without sharp angles as taught in Jackson  to enable positive, non-slip engagement of the device by an installation and torquing tool (Para. [0097]).



Claims 6 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Errico in view of Jackson as applied to claims 5 and 19 above, and further in view of Donner et al (US Patent Pub. 20010047174A1).
Errico in view of Jackson disclose a bone plate system having a bone plate with at least two holes and two bone anchors to be inserted therein, a locking element having a top, a bottom, and a peripheral surface with an external thread, the bottom defines a first recess facing the bottom side for accommodating the head of the bone anchor, and the top side has a second recess off the central axis with a non-circular cross-section.  However, they are silent as to wherein a first level is defined by the highest point of a circle drawn along the first recess and the first level is at least as high as a second level defined by the bottom of the second recess.  
Donner discloses a locking element (anterior spinal polyaxial locking screw plate assembly, Fig. 7-8A and 9).  Specifically in regards to claims 6 and 20, Donner discloses a locking element (15) with a top side having a second recess (34) for engagement with a driver, wherein a first level (L1) is defined by the highest point of the first recess (recess for accommodating head having 33) in a cross-sectional plane including the central axis, and (L1) is at a level at least as high as a second level (L2) that is defined by a bottom of the second recess (34) (Fig. 5; Page 1 Para. [0020]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the recess (248/249) of Errico to have a depth that reaches the highest point of the spherical recess (240 in Errico) as taught in Donner since the deeper the driver tool engagement recesses are the better the grip that can be achieved by the tool in relation to the locking element.

Response to Arguments
Applicant’s amendments filed on 7/19/22 have overcome the previous 112 rejections of claims which are withdrawn. The amendments also overcome the previous claim objections which are withdrawn.
Applicant’s arguments, see Remarks Pg. 11-13, filed 7/19/22, with respect to the rejection of claims 1-2,4-5, 7-12,15-17, 19, 21-22, and 27-37 over the combination of Errico and Dzus have been fully considered and are persuasive.  The rejection of the claims has been withdrawn, and a new rejection has been issued henceforth. In addition, the new arguments do not apply to the new combination of references being used in the current rejection since the Jackson reference discloses that the star shape of the top recess with no sharp angles, and no portion of the outer and inner walls extend radially to the central axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775